Case 6:20-cv-00484-ADA Document 1-3 Filed 06/02/20 Page 1 of 22




                Exhibit 3
        Case 6:20-cv-00484-ADA Document 1-3 Filed 06/02/20 Page 2 of 22

                                                                                               USOO6344922B1

(12) United States Patent                                                       (10) Patent No.:             US 6,344,922 B1
       Grubb et al.                                                             (45) Date of Patent:                    Feb. 5, 2002

(54) OPTICAL SIGNAL VARYING DEVICES                                          WO             98/42088      * 9/1998
                                                                             WO         WO 98/42088          9/1998
(75) Inventors: Stephen G. Grubb; Raymond Zanoni;
                      Thomas D. Stephens; Deepak                                             OTHER PUBLICATIONS
                      Boggavarapu, all of Columbia;
                      Ruxiang Jin, Ellicott City, all of MD                  Park, S.Y., et al., Feasibility Demonstration Of 10 Gbit/s
               (US)                                                          Channel WDM Network Using Dynamic Gain-Controlled
                                                                             EDFAs, Electronics Letters, 5 Mar. 1998, vol. 34, No. 5.,
(73) Assignee: Corvis Corporation, Columbia, MD                              Online No. 1998O346.
               (US)                                                          Dung, J.C., et al., Gain Flattening Of Erbium Doped Fibre
                                                                             Amplifier Using Fibre Bragg Gratings, Electronics Letters,
(*) Notice: Subject to any disclaimer, the term of this                      19' Mar. 1998, vol. 34, No. 6., Online No. 19980446.
                      patent is extended or adjusted under 35
                      U.S.C. 154(b) by 0 days.                               Masuda, H., et al., Ultra-Wideband Optical Amplification
                                                                             With a 3-Db Bandwidth Of 67 nm Using a Partially Gain
(21) Appl. No.: 09/253,819                                                   Flattened Erbium-Doped Fiber Amplifier and Raman
                                                                             Amplification, Optical Amplifiers and their Application,
(22) Filed:     Feb. 19, 1999                                                Aug. 3-5, 1994, 1997 OSA Technical Digest Series, V20,
                                                                             pp. MC3–1-4/4.0–3.
                Related U.S. Application Data
                                                                                           (List continued on next page.)
(63) Continuation-in-part of application No. 09/119,556, filed on
        Jul. 21, 1998, now Pat. No. 6,115,174.
                                                                             Primary Examiner Nelson Moskowitz
(51) Int. Cl. .................................................. H01S 3/00   (57)                   ABSTRACT
(52) U.S. Cl. ................... 359/334; 359/134; 35.9/341.31
(58) Field of Search ................................. 359/118, 124,         Optical Systems of the present invention include a plurality
                           359/134, 160,337,341, 334, 341.31                 of optical processing nodes in optical communication via at
                                                                             least one signal varying device. The Signal varying devices
(56)                     References Cited                                    includes an optical fiber Suitable for facilitating Raman
                                                                             Scattering/gain in a Signal Wavelength range and a pump
                  U.S. PATENT DOCUMENTS                                      energy Source for providing pump energy in a plurality of
       4,315,666 A         2/1982 Hicks, Jr.                                 pump wavelengths. The pump Source provides Sufficient
       4,342.499 A         8/1982 Hicks, Jr.                                 pump energy in each pump wavelength to Stimulate Raman
       4,401,364 A         8/1983 Mochizuki                                  Scattering/gain in the optical fiber within the Signal wave
       4,616,898. A 10/1986 Hicks, Jr.                                       length range. The pump wavelengths are Selected Such that
       4,699.452 A * 10/1987 Mollenauer et al. ........ 359/334              the combined Raman gain resulting from the pump energy
       4,728,170 A         3/1988 Robertson                                  Supplied by each pump wavelength produces a desired
                 (List continued on next page.)                              Signal variation profile in the Signal wavelength range. In
                                                                             addition, the pump energy Supplied by at least one of the
              FOREIGN PATENT DOCUMENTS                                       pump wavelengths can be varied to produce a controlled
EP                O 734 105 A2   9/1996
                                                                             Signal intensity variation profile over the Signal wavelength
EP                  O7341.05   * 9/1996                                      range in the optical fiber.
JP                  72O2306 A    8/1995
JP                 7-2O2306    * 8/1995                                                   33 Claims, 11 Drawing Sheets
         Case 6:20-cv-00484-ADA Document 1-3 Filed 06/02/20 Page 3 of 22


                                                           US 6,344,922 B1
                                                                      Page 2


                  U.S. PATENT DOCUMENTS                                    Kawai, S., et al., Ultrawide 75 nm 3-dB Gain-Band Optical
     4,805,977 A * 2/1989 Tamura et al. .............. 359/334
                                                                           Amplifier Utilizing Erbium-Doped Fluoride Fiber And
     4.881,790 A      11/1989 Mollenauer                                   Raman Fiber, OFC 98 Technical Digest pp. 32–33.
     5,039,199 A       8/1991 Mollenauer et al.                            Dianov, E.M., et al., Highly Efficient 1.3 um Raman Ampli
     5,083,874.   A   1/1992    Aida et al.                                fier, OFC 98 Technical Digest pp. 33–34.
     5,095,519    A   3/1992    Dorsey                                     Rottwitt, K., et al., A 92 nm Bandwidth Raman Amplifier,
     5,191,628    A * 3/1993    Byron ........................ 359/134
     5,228,105.   A   7/1993    Glista .......................... 385/89   OFC 98, Post-Deadline Paper PD6–1–4.
     5,406,411 A       4/1995 Button et al.                                Srivastava, A. K., et al., 1 Tb/s Transmission Of 100 WDM
     5,541,766. A      7/1996 Mizrahi et al.                               10 Gb/s Channels Over 400 km of TrueWave Fiber, OFC
     5,557.442 A       9/1996 Huber                                        98, Post-Deadline Paper PD10-1-4.
     5,633,974. A      5/1997 Chia
     5,636,301 A       6/1997 O'Sullivan et al.                            Masuda, H., et al., Ultra-Wideband Hybrid Amplifier Com
     5,651,085. A      7/1997 Chia                                         prising Distributed Raman Amplifier And Erbium-Doped
     5,694,512 A      12/1997 Gonthier et al.                              Fiber Amplifier, Electronics Letters, 25" Jun. 1998, vol. 34,
     5,696.615 A      12/1997 Alexander                                    No. 13, Online No. 1998.0935.
     5,883,736 A       3/1999 Oshima et al. ............. 359/341
     5,920,423. A      7/1999 Grubb et al.                                 Takano K., et al. An Optical Pre-Amplifier With Automatic
     5,963,361 A      10/1999 Taylor et al. ............... 359/337        Gain Control Function, Proceedings of the 1995 IEICE
     5.999.548 A      12/1999 Mori et al. ................... 372/22       General Conference, Mar. 27-30, 1995, Fukuoka, Fukuoka
     6,031,646 A       2/2000 Sniadower                                    Institute of Technology b-1067, p. 513.
     6,055,092 A       4/2000 Sugaya et al.                                Stentz, Andrew, et al., Analog-Grade Power Raman Ring
     6,057.959 A       5/2000 Taylor et al.
     6,081,366 A       6/2000 Kidorf et al. ............... 359/241        Amplifier at 1.3 um, OSA Trends in Optics and Photonics,
     6,122.298 A       9/2000 Kerfoot, III et al.                          vol. 5, Optical Amplifiers and Their Applications. From the
                                                                           Topical Meeting, pp. 350-368, Published: Washington, DC,
                   OTHER PUBLICATIONS                                      USA, Jul 13, 1996.
Sugaya, Y., et al., Novel Configuration For Low-Noise And                  Aida, K., et al., Long-Span Repeaterless IM/DD Optical
Wide-Dynamic-Range Er-Doped Fiber Amplifiers For                           Transmission Experiment over 300 KM using Optical
WDM Systems, Optical Amplifiers and their Application,                     Amplifies, ICC 91, vol. 3, pp. 1228-1232, 1991, Published:
Jun. 15–17, 1995, 1995 OSATechnical Digest Series, V18,                    New York, NY, USA.
pp. FC3-1-4/158-161.                                                       Zou et al., IEEE Photonics Technology Letters, v8, n1, pp.
Jacobovitz-Veselka, G.R., et al., Single-Stage Booster                     139–141 (1/96).
Amplifier With Two 980 nm Pumps Stabilized By Fiber
Gratings, Optical Amplifiers and their Application, Jun.                   Grubb, OFC 98 Technical Digest Series, v2, (abstract only).
15–17, 1995, 1995 OSA Technical Digest Series, V18, pp.                    Masuda et al., Electronics letters, vol. 341 #13, pp. 1-2, Jun.
FC4-1-4/162–165.                                                           25, 1998.*
Hansen, P.B., et al., LOSS Compensation In Dispersion                      Stentz et al, DAS Trends in Optics and Photonics, vol. 5, pp.
Compensating Fiber Modules by Raman Amplification,                         350-368, Jul 13, 1996.*
OFC 98 Technical Digest pp. 20–21.
Rottwitt, K., et al., Detailed Analysis of Raman Amplifiers                Wen et al, IEEE Photonics Tech. Letters, #4, pp. 189-192,
For Long-Haul Transmission, OFC 98 Technical Digest pp.                    Feb. 1992.
30-31.                                                                     Masuda et al., Electronics Letters, vol. 341 #13, pp. 2, Jun.
Chernikov, S.V., et al., 10 Gbit/s Error-Free Transmission of              25, 1998.*
2-ps Pulses Over a 45-km Span Using Distributed Raman
Amplification at 1300 nm, OFC 98 Technical Digest p. 31.                   * cited by examiner
   Case 6:20-cv-00484-ADA Document 1-3 Filed 06/02/20 Page 4 of 22


U.S. Patent        Feb. 5, 2002    Sheet 1 of 11       US 6,344,922 B1
   Case 6:20-cv-00484-ADA Document 1-3 Filed 06/02/20 Page 5 of 22


U.S. Patent        Feb. 5, 2002    Sheet 2 of 11        US 6,344,922 B1




                                     t             st
   Case 6:20-cv-00484-ADA Document 1-3 Filed 06/02/20 Page 6 of 22


U.S. Patent         Feb. 5, 2002     Sheet 3 of 11         US 6,344,922 B1




              321     32n                 42     42n/321 - - 32n
                            321 a a 32n'421    42n
   Case 6:20-cv-00484-ADA Document 1-3 Filed 06/02/20 Page 7 of 22


U.S. Patent                                            US 6,344,922 B1
   Case 6:20-cv-00484-ADA Document 1-3 Filed 06/02/20 Page 8 of 22


U.S. Patent        Feb. 5, 2002    Sheet S of 11       US 6,344,922 B1




                 321 32232332n                     32132232 32m
   Case 6:20-cv-00484-ADA Document 1-3 Filed 06/02/20 Page 9 of 22


U.S. Patent               Feb. 5, 2002                 Sheet 6 of 11          US 6,344,922 B1



                                                      Fig. 8
        12
  ana   10     —- N-1 e-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-

  9S 86 . —---                      ----              Ns                       a C
                                                                                   D
  5     4 :      0.             -                           ...        ..., 0 an B
                      0                           0                            0
        2                 d 0       0 (0. 0 0 0                                    A


        O -
        1530                1540                           1550        1560            1570
                                        Wavelength (nm)
  Case 6:20-cv-00484-ADA Document 1-3 Filed 06/02/20 Page 10 of 22


U.S. Patent       Feb. 5, 2002    Sheet 7 of 11        US 6,344,922 B1




    Fig. 9(a)
  Case 6:20-cv-00484-ADA Document 1-3 Filed 06/02/20 Page 11 of 22


U.S. Patent             Feb. 5, 2002                Sheet 8 of 11            US 6,344,922 B1




                                                                                    lf
                           -      g-rr      I                                       CXC)
                                                                                        r
                                                                                    H




                                                                                    C
                                                                                    CO
                                                                                    l




                                                                                    l
                          x - . . . . . . . . .                                         N
                                                                                    l
                                                                                            a-sa



                                                                                            Ne


                                                                                    sc      S.
                                                                                    y   ?
                                                                                            CD
                                                                                            CD
                                                                                            D

                                                                                    2 S
                                                                                    y
                                                                                        r




                                                                                    C
                             -                                                      SC
                                                                                    l
                                                                                    y




              L. L. 1.1. L. W. . . . . . . . . . . . . . . . . . . . . . .              r
                                                                                        r
                                                                                    y




                               (9p) ulee O?u Oueue
Case 6:20-cv-00484-ADA Document 1-3 Filed 06/02/20 Page 12 of 22
  Case 6:20-cv-00484-ADA Document 1-3 Filed 06/02/20 Page 13 of 22


U.S. Patent       Feb. 5, 2002    Sheet 10 of 11       US 6,344,922 B1


                                                             O
                                                             N
                                                             LO




                                                             O
                                                             CO
                                                              O




                                                                     a



                                                              O      Ne
                                                                         E
                                                                     w
                                                                         O)
                                                                     CD
                                                                         CD
                                                             S
                                                              2 a

                                                             O
                                                             CY)
                                                             LO




                                                             O
                                                             CN
                                                              O




                           (gp) ues)
Case 6:20-cv-00484-ADA Document 1-3 Filed 06/02/20 Page 14 of 22
      Case 6:20-cv-00484-ADA Document 1-3 Filed 06/02/20 Page 15 of 22


                                                    US 6,344,922 B1
                              1                                                                     2
       OPTICAL SIGNAL WARYING DEVICES                                 need for, and the associated costs of, electrical Signal
                                                                      regeneration/amplification equipment to compensate for Sig
           CROSS-REFERENCE TO RELATED                                 nal attenuation in many systems. Thus, WDM systems
                  APPLICATIONS                                        became a cost effective means to increase optical network
  This application is a continuation in part of commonly              capacity.
assigned U.S. Ser. No. 09/119,556 filed Jul. 21, 1998 entitled           Erbium doped fiber amplifiers (“EDFAs”) can theoreti
“Optical Signal Varying Devices”, now U.S. Pat. No. 6,115,            cally be used to amplify signals in an amplification wave
111 which is incorporated herein by reference.                        length range Spanning from approximately 1500 nm and
                                                                      1600 nm. However, EDFAs do not equally amplify each
      STATEMENT REGARDING FEDERALLY                                   optical Signal wavelength within the range. The differences
    SPONSORED RESEARCH OR DEVELOPMENT                                 in amplification can result in attenuation of Some signals
                                                                      and/or signal loSS or distortion because of highly amplified
  Not Applicable                                                      noise. Thus, the performance of EDFAS in a transmission
           BACKGROUND OF THE INVENTION                                System varies depending upon the number of wavelengths
                                                                 15   and the wavelengths used in the System.
   The present invention is directed generally to optical                Judicious Selection of the wavelengths and amplifier
Signal varying devices that provide for controllably varying          powers used in a System can minimize EDFA Variations
optical Signal characteristics. More particularly, the inven          (gain non-uniformities). For example, many WDM systems
tion relates to optical amplifiers and attenuators that have          currently restrict the wavelengths used in the System to
controllable gain, loSS and transparent intensity variation           between 1540 nm and 1560 nm, a range in which EDFAS
profiles for use in optical communication Systems.                    comparably amplify optical Signals. AS might be expected,
   The continued development of digital technology has                restricting System designs to only those wavelengths that are
provided electronic access to vast amounts of information.            comparably amplified by EDFAS severely limits the number
The increased access to information has fueled an increasing     25
                                                                      of wavelengths and the information transmission capacity of
desire to quickly obtain and process the information. This            WDM systems.
desire has, in turn, driven demand for faster and higher                 The number of wavelengths in the system can be
capacity electronic information processing equipment                  increased to Some extent, if only a Small number of ampli
(computers) and transmission networks and Systems linking             fiers are used in the System. A broader range of wavelengths
the processing equipment (telephone lines, cable television           can be used with a less Stringent requirement for uniform
(CATV) systems, local, wide and metropolitan area net                 amplification, because cumulative amplifier variations will
works (LAN, WAN, and MAN)).                                           generally not Swamp out lowly amplified signals over a
   In response to this demand, telecommunications compa               Small number of amplifiers.
nies have turned to optical communication Systems to pro                 In addition to the wavelength dependence, EDFA perfor
vide Substantially larger information bandwidth transmis         35   mance is also a function of the amplification power Supplied
Sion capacities than traditional electrical communication             to the EDFA. Thus, EDFAS generally must be operated with
Systems. Early optical transmission Systems, known as Space           a limited power range to minimize amplification variations
division multiplex (SDM) systems, transmitted one infor               in the System. The amplifier power limitations, in turn,
mation signal using a Single wavelength in Separate                   increase the number of amplifiers in a System by limiting the
waveguides, i.e. fiber optic Strand. Time division multiplex     40   allowable distance between EDFAS, i.e., the Span length.
ing (TDM) multiple information signals onto a single wave                In discussing the Signal intensity variation of EDFAS and
length in a known Sequence that can be separated upon                 other devices, the uniformity of gain or loSS profiles over a
receipt has further increased the transmission capacity of            wavelength range is generally referred to as the flatness of
optical Systems.                                                      the profile. A perfectly flat profile is a gain, loSS, or trans
   The continued growth in traditional communications SyS        45   parency profile that has a constant value over the wavelength
tems and the emergence of the Internet as a means for                 range of interest.
accessing data has further accelerated the demand for higher             WDM system constraints imposed by EDFA wavelength
capacity communications networks. Telecommunications                  variations have focused attention on providing EDFA con
companies have looked to wavelength division multiplexing             figurations that compensate for the variations and provide
(WDM) to further increase the capacity of their existing         50   more uniform gain for a larger band of wavelengths and over
Systems.                                                              a greater power range. Various EDFA configurations have
   In WDM transmission systems, pluralities of distinct               been proposed to minimize amplifier gain variations. For
TDM or SDM information signals are carried using elec                 example, see U.S. Pat. Nos. 5,406,411, 5,541,766, 5,557,
tromagnetic waves having different wavelengths in the opti            442, 5,636,301, and 5,696,615; Sugaya et al., Optical Ampli
cal spectrum, i.e., far-UV to far-infrared. The pluralities of   55   fiers and Their Applications, Technical Digest OSA 1995 v.
information carrying wavelengths are combined into a mul              18, pp. 158-161/FC3-1; Jacobovitz-Veselka et al., Optical
tiple wavelength optical signal, which is transmitted in a            Amplifiers and Their Applications, Technical Digest OSA
Single waveguide. In this manner, WDM Systems can                     1995 v. 18, pp. 162–165/FC3-1; Park et al., Electronics
increase the transmission capacity of existing SDM/TDM                Letters, Mar. 5, 1998, Vol. 34, No. 5, Online No. 1998.0346;
Systems by a factor equal to the number of wavelengths used      60   and, Dung et al., Electronics Letters, Mar. 19, 1998, V. 34,
in the WDM system.                                                    n. 6, Online No. 19980446.
   Optical WDM systems were not initially deployed, in                   Other amplifier configurations have used EDFAS in com
part, because of the high cost of electrical Signal                   bination with a Raman amplifier to Statically vary the gain
regeneration/amplification equipment required to compen               profile of an EDFA. For example, see Masuda et al., OSA
Sate for Signal attenuation for each optical wavelength          65   1997, pp. 40-3/MC3-1, Masuda et al., Electronics Letters,
throughout the system. However, the development of the                v34, n.13, Online No. 19980935 (Jun. 25, 1998), and U.S.
erbium doped fiber optical amplifier (EDFA) eliminated the            Pat. No. 5,083,874 issued to Aida et al. It has also been
        Case 6:20-cv-00484-ADA Document 1-3 Filed 06/02/20 Page 16 of 22


                                                     US 6,344,922 B1
                               3                                                                      4
proposed to eliminate EDFAS and use amplifier configura                 transmission fiber extending between two optical nodes,
tions that employ only Raman amplifiers. However, the                   Such as between an optical transmitter and an optical
all-Raman configurations to date have not greatly improved              receiver. The Signal varying device can also be embodied as
the amplifiers gain flatneSS profile and may still require gain         a lumped or concentrated device that is placed in the optical
equalization to flatten the gain profile as discussed by                transmission fiber at discrete locations between the optical
Rottwitt et al., “A 92 nm Bandwidth Raman Amplifier”,                   nodes.
OFC 98, p. 72/CAT-1.                                                       The pump wavelengths are Selected Such that the com
   The above referenced gain flattened configurations are               bined Raman gain resulting from the pump energy Supplied
generally Statically configured to have a wavelength range              by each pump wavelength produces a desired Signal varia
defined by a 3 dB variation (~ a factor of 2) in the gain               tion profile in the Signal wavelength range. In addition, the
profile and having a t1 dB variation between wavelengths.               pump energy Supplied by at least one of the pump wave
The gain flattened amplifiers provide Some improvement                  lengths can be dynamically varied to produce a controlled
over conventional EDFAS in the number of amplifiers,                    Signal intensity variation profile over the Signal wavelength
amplifier power ranges, and Span lengths before the Signal              range in the optical fiber. In an embodiment, four pump
must be regenerated. The gain flattened optical amplifiers         15   wavelengths spaced in 10-30 nm intervals can be used to
nonetheless introduce exceSS amplifier noise and gain non               provide intensity gain and flatness control to over 30 nm to
uniformities that limit the number of optical amplifiers that           within 0.2 dB.
can be used in a WDM System prior to Signal regeneration.                  Also in an embodiment, erbium doped fiber is included in
   Gain flattening in optical amplifier configurations is gen           the Signal varying device to provide a multiple Stage Signal
erally performed using filters and/or attenuators to decrease           varying device. The erbium doped fiber and the multiple
the Signal intensity of the wavelengths to a specified value.           wavelength controlled Raman portion of the Signal varying
For example, in many embodiments, the optical Signals are               device can be operated in conjunction to impart a desired
amplified to an intensity higher than the amplifier output              intensity profile to the optical Signal.
value and the filters and attenuators are used to flatten the              The design and length of the optical fiber used in con
gain profile by decreasing the optical signal intensity. These     25
                                                                        junction with the pump Source can be tailored to provide
methods tend to increase the noise in the Signal with a                 flexibility in operation of the System. For example, a
corresponding decrease in the output power of the device.               concentrated, or lumped, high gain signal varying device can
   Optical filters and attenuators are often included as Sepa           be provided using a Small core fiber, Such as dispersion
rate optical devices in the System, but may also be allfiber            compensated or dispersion shifted fiber. The lumped device
devices, Such as Bragg grating filters and all-fiber                    further provides for a greater range over which the Signal
attenuators, included in the transmission fiber. For example,           varying device can be used as an attenuator because of its
see U.S. Pat. Nos. 4,728,170, 5,095,519, 5,633,974, 5,651,              higher localized loSS.
085, and 5,694,512. The filters and attenuators can be                     Multistage concentrated and/or distributed Raman Signal
variable or fixed depending upon the configuration. The            35   varying devices can also be employed to further tailor the
amplifier, filters, and attenuators are Statically configured to        profile using either Separate or common pump Sources. For
flatten the gain profile.                                               example, a first concentrated Raman Stage can employ Small
   AS the demand for transmission capacity continues to                 core fiber to provide for efficient Raman amplification of the
grow, there is an increasing need for Systems that Span                 Signal wavelengths. A Second concentrated Raman Stage can
longer distances and provide a greater number of informa           40   employ a larger core fiber to further amplify the Signal
tion carrying wavelengths/channels. However, it has proven              power, while lessening the extent of non-linear interactions
difficult to balance the non-linear gain of EDFA configura              amongst the Signal wavelengths that may occur in a single
tions with Selective wavelength filtering and attenuation to            Stage with Smaller core fibers. The Second concentrated
provide gain flattened amplifier configurations that meet this          Raman Stage can also employ fiber having low loSS in the
need.                                                              45   1400-1520 nm range to allow for more efficient Raman
   Accordingly, there is a need for optical amplifiers and              pumping of the multiple Stages using a common Source. In
attenuator particularly, and Signal varying devices generally,          addition, the first and Second Raman Stages can use fibers
that provide increased control over the Spectral intensity              that have different chromatic dispersion characteristics to
profile of optical signal in the optical Systems. The improved          further reduce the extent of non-linear interaction between
Signal varying devices will provide for higher capacity, more      50   the Signal wavelengths.
Versatile, longer distance communication Systems.                          Distributed Signal varying devices can be provided by
        BRIEF SUMMARY OF THE INVENTION
                                                                        employing the optical transmission fiber spanning between
                                                                        the optical nodes to control the Signal variation profile
   The apparatuses and methods of the present invention                 occurring in the transmission fiber. Also, different optical
address the above difficulties with prior art optical devices      55   fiber types, including doped fibers, can be used in various
and Systems. An optical System of the present invention                 portions to replace existing transmission fiber to provide for
includes a plurality of optical processing nodes in optical             different distributed Signal varying profiles. The concen
communication via at least one Signal varying device. The               trated and distributed Raman Signal varying devices can be
Signal varying devices includes an optical fiber Suitable for           used alone or in combination to Statically or dynamically
facilitating Raman Scattering/gain in a signal wavelength          60   impart desired Signal varying profile characteristics to the
range and a pump energy Source for providing pump energy                System.
in a plurality of pump wavelengths. The pump Source                       In an embodiment, a distributed Raman amplifier can be
provides Sufficient pump energy in each pump wavelength to              employed with one or more first pump Sources propagating
Stimulate Raman Scattering/gain in the optical fiber within             pump energy in the transmission fiber to amplify counter
the Signal wavelength range.                                       65   propagating Signal wavelengths to provide a first signal
   The Signal varying device can be embodied as a distrib               varying profile. A concentrated Raman Signal varying device
uted device that employs a portion or all of an optical                 can be placed in Series with the distributed Raman amplifier
      Case 6:20-cv-00484-ADA Document 1-3 Filed 06/02/20 Page 17 of 22


                                                     US 6,344,922 B1
                              S                                                                       6
employing one or more Second pump Sources to provide a                 purpose of illustrating present embodiments only and not for
Second signal varying profile. The first and Second Signal             purposes of limiting the same.
varying profiles acting to produce a desired overall signal               FIG. 1 shows an optical System 10 including a signal
varying profile. Additionally, an EDFA can be employed to              varying device 12 optically connecting two optical process
contribute a third signal varying profile to the overall signal        ing nodes 14 to form an optical link 15. As shown in FIG.
varying profile.                                                       2, the optical processing nodes 14 generally include at least
   A distributed Raman amplifier can also be used to provide           one transmitter 16 for transmitting optical Signals in at least
pump energy to one or more remotely located concentrated               one information carrying wavelength, or channel, or at least
or distributed Raman amplifiers and/or doped amplifying                one optical Signal receiver 18 for receiving the optical
fibers. For example, the pump Sources can be Selected to               Signals.
produce a first signal varying profile in the distributed                AS is known in the art, the transmitter 16 includes at least
Raman amplifier and a Second Signal varying profile in the             one optical Source or emitter, Such as lasers, incoherent
remotely located erbium doped fiber. The pump power                    Sources, or other Sources to provide one or more optical
and/or the wavelength of the pump energy Sources can be                carriers at fixed or tunable wavelengths. The information to
varied to control to individual and overall Signal varying        15
                                                                       be transmitted in the system 10 can be used to directly
profiles. Pump energy can also be Supplied to remotely                 modulate the Source or externally modulate the optical
located Signal varying devices using one or more Separate              carrier, or can be upconverted onto an optical wavelength
fibers. Such fibers can be pure SiO2 to minimize loss and              other than the optical carrier wavelength.
nonlinear conversion of the pump light.                                   Likewise, the receiver 18 can employ direct or indirect,
   Additional gain and gain profile control in Raman ampli             e.g. coherent, detection equipment, Such as photodiodes and
fier Stages can be produced by including one or more pumps             wavelength Selective devices as are known in the art, to
at lower Raman wavelengths that Serve to provide additional            receive and perform an opto-electronic conversion of the
pump energy to the higher Raman pump wavelengths. The                  Signal. Similarly, the optical receiver 18 can detect a fixed or
pump Source can employ numerous configurations to                 25
                                                                       tunable wavelength depending upon the requirements of the
decrease the extent of interference, i.e., cross-talk, that            system 10. The optical processing nodes 14 may further
occurs between the Raman pump wavelengths, as well as the              include add and/or drop ports 20, Switches 22, Signal dis
Signal wavelength.                                                     tributors 24 and combiners 26, or other signal processing
   Thus, the devices and methods of the present invention              devices as are further known in the art.
provide for control of the Signal intensity over a range of               The optical system 10 may include a plurality of optical
wavelengths in optical transmission Systems. Accordingly,              linkS 15 interconnected via the optical processing nodes 14
the present invention addresses the aforementioned prob                and/or Signal varying devices 12. The optical processing
lems and provides signal varying devices, methods, and                 nodes 14 can Serve as terminals in the optical System 10 or
optical Systems that provide increased control over optical            may be disposed intermediately along optical transmission
Signal characteristics in the System. These advantages and        35   fiber 28 interconnecting the nodes 14 and devices 12.
others will become apparent from the following detailed                   AS shown in FIG. 2, the Signal varying device 12 includes
description.                                                           a Raman gain Section of transmission fiber 30 in optical
      BRIEF DESCRIPTION OF THE DRAWINGS
                                                                       communication with the processing nodes 14, which is
                                                                       Supplied with pump energy by a pump energy Source 32. The
   Embodiments of the present invention will now be               40   Signal varying device 12 can be embodied as a distributed
described, by way of example only, with reference to the               device in which the Raman gain transmission fiber 30
accompanying Figures wherein like members bear like                    includes a Substantial portion or all of the optical transmis
reference numerals and wherein:                                        Sion fiber 28 extending between nodes 14, Such as a optical
   FIGS. 1-2 shows optical communication systems of the                transmitter 16 and optical receiver 18, and/or devices 12.
present invention;                                                45   The Signal varying device 12 can also be embodied as a
                                                                       lumped, or concentrated, device that is placed in the optical
   FIGS. 3-5 show signal varying devices of the present                transmission fiber 28 at discrete locations between the
invention;                                                             optical nodes 14.
   FIGS. 6-7 show remote pumping embodiments of the                       One skilled in the art will appreciate that concentrated
present invention;                                                50   devices 12 of the present invention can be produced in a
   FIG. 8 shows exemplary overall, distributed Raman, and              manner analogous to prior art EDFA construction. For
remote erbium gain profiles using remote pumping embodi                example, the concentrated devices 12 are constructed by
ments of the present invention;                                        winding optical fiber of Sufficient length to provide the
   FIGS. 9-10 show alternative pump combining configu                  desired signal variation range, Such as amplification, within
rations of the present invention;                                 55   a discrete device around a spool to control the Size of the
                                                                       devices 12.
  FIGS. 11(a&b) show (a) Raman gain profiles over a 30
nm range as a function of gain and (b) various Raman gain                As shown in FIG. 3, a controller 34 can be included in the
profiles, and,                                                         device 12 and configured to dynamically control the pump
   FIGS. 12-13 show Raman gain profiles over 35 and 100                energy Supplied via one or more of the pump wavelengths.
nm, respectively, based on a Summation of experimental            60   Dynamic control of the pump energy allows for the perfor
data using Single pump wavelength signal varying devices.              mance of the device 12 to be varied as Signal transmission
                                                                       changes occur, either upstream and/or downstream of the
             DETAILED DESCRIPTION OF THE                               device 12. Thus, the dynamic control provides the ability to
                     INVENTION                                         continually or periodically modify the operation of the
                                                                  65   devices 12 in response to communication System/
  The optical systems 10 of the present invention will be              environmental variations that inevitably occur with time.
described generally with reference to the drawings for the             The devices 12 allow the signal varying profiles to be
      Case 6:20-cv-00484-ADA Document 1-3 Filed 06/02/20 Page 18 of 22


                                                      US 6,344,922 B1
                               7                                                                       8
controlled both on-line or off-line, Such as during                      Signal varying device can be provided using a Small core
installation, maintenance, grooming, etc.                                fiber. Also, Some fiber core composition, Such as cores with
   In one aspect of the invention, the pump Source 32 is                 increased germania concentrations, can provide for wider
configured to combine arbitrarily Spaced pump wavelengths                Raman gain variation profiles. In addition, fibers can be
as shown in FIG.3. Grating stabilized lasers 32 can be used              chosen to impart other characteristics, i.e., chromatic
to provide pump wavelengths that are combined in pairs                   dispersion, to the optical Signals that may differ from those
using fused DWDM couplers 36. The paired pump wave                       of the transmission fiber.
lengths can be further combined with arbitrarily Spaced                    In at least one embodiment, a Small core dispersion
pump wavelengths using a dichroic filter 38. Alternatively,              compensating fiber (“DCF"), such as is manufactured by
polarization combiners 39 can be used to combine two pump                Lucent Technologies or Sumitomo Electric Company, is
wavelengths having orthogonal polarizations, which can be                used as the Raman gain fiber in a concentrated Signal
further combined with other wavelengths using the dichroic               varying device 12. The DCF concentrated device 12 pro
filter 38. The use of polarization combiners 39 provides                 vides for a greater range over which the Signal varying
additional control over the pump energy polarization and the             device can be used as an attenuator, an amplifier, or a
resulting pump energy conversion in the Raman amplifiers.           15   transparent link, because of the high attenuation/high gain
   The combination of fused couplers 36, dichroic filter 38,             properties of the DCF. Conversely, standard single mode
and polarization combiners 39 in the present invention                   transmission fiber can used to provide a distributed lower
provides increased flexibility in wavelength combining and               gain signal varying device 12 to provide control over a
amplfier gain profile control. It will be appreciated that               Smaller intensity variation (gain/loss) range.
additional wavelengths can be added by cascading the lasers                 Non-linear intensity profiles can be also provided using
and wavelength combining arrangements.                                   the device 12. The device 12 can include inherently nonlin
   The pump energy is introduced into the optical transmis               ear or nonlinearly operated components, Such as one or more
Sion fiber 28 using combiners 26, Such as wavelength                     doped fiber amplifiers, etc., to produce a net linear intensity
division multiplexers. Other wavelength Selective or nonse          25
                                                                         profiles or different non-linear profiles. For example, an
lective couplers, circulator, reflectors, and other combining            erbium doped fiber 40 can be included in the transmission
device known in the art can be used to introduce the pump                fiber and optically pumped using wavelengths, 21-),
energy.                                                                  Supplied by one or more erbium pump Sources 42i. The
   In the present invention, the Raman gain optical fiber 30             erbium doped fiber 40 can be embodied as a distributed or
can be selected to facilitate Raman Scattering/gain over a               concentrated portion in combination with the Raman Section
range of transmission signal wavelengths that include opti               of the Signal varying device to provide a multiple stage
cal signal wavelengths 2-0, when the fiber 30 is Stimu                   signal varying device 12, as shown in FIGS. 4 and 5. It will
lated using pump energy provided in a pump wavelength                    be appreciated that various EDFA configurations, Such as
range. Most Silica-based fiber, including most transmission              those discussed in the Background, can be used in embodi
fibers, facilitate Raman gain in a wide range of wavelengths,       35
                                                                         ments incorporating erbium doped fiber.
thus, additional fiber 30 included in the device 12 is gener                Devices 12 having multiple concentrated/lumped Raman
ally Selected to complement any existing fiber as will be                Stages can be introduced into the transmission fiber 28 to
further discussed. With proper pump wavelength Selection,                further tailor the Signal varying profile. For example, a first
it is expected that Raman gain can be provided across the                concentrated Raman fiber Stage 12 can employ a Small core
optical fiber transparent transmission wavelength range,            40   fiber, such as DCF, to provide for efficient Raman amplifi
which currently ranges from approximately 1240 to 1650                   cation of the Signal wavelengths. A Second concentrated
nm for silica based fiber.                                               Raman fiber Stage 12 can employ a larger core fiber to
   For example, in the transmission signal wavelength range              provide additional Signal amplification, while lessening the
of 1520 nm to 1620 nm, the corresponding pump wave                       extent of non-linear interactions compared to Smaller core
length range is approximately 1420 nm to 1520 nm.                   45   fibers. The Second concentrated Raman Stage can also
Likewise, in the transmission signal wavelength range of                 employ fiber having low loss in the 1420-1510 nm range,
1250 nm to 1350 nm, the corresponding pump wavelength                    such as AllWave fiber sold by Lucent Technologies. The use
range is 1150 nm to 1250 nm. Thus, more than one signal                  of low loSS fiber provides increased pumping efficiency, So
wavelength range can be transmitted in the optical System                that both Stages can be more effectively pumped using a
10. The signal wavelength ranges can be interleaved with the        50   common Raman pump Source. Alternatively, the pump
pump wavelengths to provide a multiple Signal wavelength                 Source 32 can be configured to provide different Raman
range System as Stated above. It is also expected that changes           pump wavelengths to pump the first and Second Stages.
in the optical fiber transmission signal wavelength range can               In addition, the first and Second Raman Stages can use
be accommodated by the present invention by proper Selec                 fibers that have different chromatic dispersion characteris
tion of pump wavelengths.                                           55   tics. The change in fiber dispersion characteristics will tend
   Devices 12 having different Signal variation profiles and             to reduce the extent of non-linear interaction that occurs
employing different pump wavelengths can be used in                      between the highly amplified signal wavelengths.
combination within the system 10. The optical fiber 30 used                Other optical components including gain profile varying
in the Signal varying device 12 can be the same as the                   components can be included in the devices 12. AS shown in
transmission fiber 28 in the system 10 or another type of           60   FIG. 5(b), wavelength selective reflectors 44, such as Bragg
optical fiber having different properties. The length and type           gratings, can be included to reflect exceSS pump energy back
of fiber deployed in the system 10 can be tailored to provide            into optical fiber 30 or erbium sections 40. Gain flattening
flexibility in the operation of the system.                              filters 46 can also be included to impart a fixed or variable
   For example, the extent of Raman Scattering in the fiber              gain profile on the optical Signal. Optical isolators 48 are
is partly dependent upon the size of the optical fiber core. In     65   provided to eliminate discrete reflections from the gain
addition, the loSS in the fiber increases as the size of the core        flattening filter 46. Also, the device 12 can be provisioned to
decreases. Thus, a concentrated, or lumped, high gain/loss               allow the local controller 34 to transmit and receive Super
      Case 6:20-cv-00484-ADA Document 1-3 Filed 06/02/20 Page 19 of 22


                                                     US 6,344,922 B1
                                                                                                    10
Visory and/or monitoring, i.e., Service, information from a            amplifier, which provides pump energy to a remotely located
network manager 50 via optical wavelength 2 as shown in                section of erbium fiber 40 spliced into the transmission fiber
FIG. 5(b).                                                             28. Curve A shows the remote erbium gain profile. Curves
   Also, it will be further appreciated that the devices 12 can        B and C show the target and acheived Raman gain profile.
be divided into multiple Stages, i.e., pre- and post-amplifier         Curve D shows the overall gain profile for the erbium and
Stages. Signal processing, Such as adding/dropping or                  the Raman gain Section. AS can be seen, the pump wave
Switching channels, etc., and/or controlling accumulated               lengths and energy provided by the pump Source 32 can be
noise and/or gain profile variations can be performed                  Selected to provide complementary non-linear gain profiles
                                                                       in the transmission fiber 28 and the erbium fiber 40. The
between the Stages as is known in the art.                             resulting overall profile is Substantially uniform. AS would
   The pump energy Source 32 provides pump energy to the               be expected the overall profile can be varied to provide other
fiber 30 in a plurality of pump wavelengths, 2-0, within               profiles as may be desired. For example, the gain profile can
the pump wavelength range. The pump energy can be                      be tilted to offset higher bending losses at longer wave
supplied to the fiber 30 counter-directionally and/or codi             lengths.
rectionally with the optical Signal wavelengths 2-0, being        15      AS Shown in FIG. 6, a portion of the optical Signal,
transmitted in the System 10. Counter-propagating the first            including the Signal wavelengths, can be tapped off the
Stokes order Raman wavelengths relative to the Signal                  transmission fiber 28 for analysis. Characteristics of the
wavelengths generally lessens Signal degradation due to                Signal wavelengths can be determined using an analyzer 43,
interference, i.e., cross-talk, between the pump energy and            Such as an optical Spectrum analyzer and a tunable receiver
the optical Signal. Also, the pump energy Supplied via each            18 and bit error rate test device. The signal characteristics
pump wavelength can be controlled to compensate for any                can used by the controller 34 to vary pump energy Supplied
Self-pumping that might occur between the pump wave                    by pump sources 32-32" to maintain a desired profile/
lengths. It is also desirable to Select pump wavelengths. So           System performance. The variation in pump energy will
that the pump energy Supplied by each pump wavelength is          25   change the overall signal varying profile by varying profiles
relatively uniform, i.e., within t10% of the average pump              of both the remote signal varying device 12 and the distrib
energy per pump Wavelength.                                            uted Raman amplifier Supplying the remote devices 12.
   In addition, the pump Source 32 can Supply the pump                    In addition, one or more wavelength Selective reflectors
energy at one or more points along the fiber 30 as shown in            44 can be disposed proximate to the remote Signal varying
FIG. 5(a). In at least one embodiment, pump energy is                  device 12. Thus, exceSS pump energy can be reflected to
Separately Supplied to each Stage of the device 12 from a              provide additional gain in the distributed Raman Section
point on the fiber 30 and counter-directionally to the optical         and/or the remote signal varying devices depending upon the
Signals being transmitted.                                             position of the reflectors 44.
   The pump Source 32 can be any Source of pump energy                    As further shown in FIG. 7, additional gain and gain
that is Sufficient to induce Raman gain in the transmission       35   profile control in Raman amplifier Stages and remotely
wavelength ranges of the System 10. Typically, the pump                pumped doped fiber Stages can be produced by including
Source 32 will include one or more pump lasers of the type             one or more pumps at higher Stokes order Raman wave
known in the art, and may also include other coherent and              lengths to amplify lower Stokes order Raman pump wave
incoherent broad and narrow band Sources. The number of                lengths. In Raman amplifiers, the pump energy attenuates
                                                                  40
lasers and other pump energy Sources used in the pump                  with distance traveled in the fiber reaching a level at which
Source 32 depends upon the transmission wavelength                     very little Raman amplification of the Signal wavelengths
ranges over which the Signal varying device 12 will be                 occurs. However, pump energy at higher Stokes order
operated.                                                              Raman wavelengths (1320–1420 nm, etc.) can be introduced
   The pump wavelengths used in erbium fiber Stages of the             into the fiber to amplify the lower Stokes order Raman
                                                                  45   wavelengths (1420-1520 nm, etc.), which, in turn, will
devices 12 can be Selected to provide pump energy in the
980 nm range for only erbium gain or in the 1480 nm range              amplify the signal wavelengths (1520–1620 nm, etc.). If
for both Raman and erbium gain. One will appreciate that               co-propagating Raman wavelengths are Staggered by at least
pump wavelengths in the 980 nm range may be used to                    every other Raman wavelength and adjacent Stokes orders
provide Raman gain by pumping Successive Stokes orders in              are counter-propagated, cross-talk between the wavelengths
the device 12, as discussed within.                               50   should not greatly affect the Signal wavelength.
   The pump Sources 32 may be locally or remotely located                An exemplary Raman wavelength pump arrangement is
from the signal varying device, such as shown in FIGS. 6               shown in FIG. 7. Pump lasers 32, Supply Raman wave
and 7. The Signal varying devices 12 can be configured Such            lengths in the Stokes orders (2i-1) counter-propagating to
                                                                       the Signal wavelength range and Raman wavelengths in the
that the residual pump energy from a distributed Raman            55   Stokes orders 2i co-propagating with the Signal wavelengths
amplifier is Supplied to pump one or more concentrated or              for values of i from 1 to an arbitrary value. For a signal
distributed Raman and/or doped fiber Signal varying devices            wavelength in the 1520 to 1620 nm range, the first and
12. For example, Sections of the transmission fiber are                second Raman wavelength ranges would be 1420-1520 nm
replaced with corresponding Sections of doped fiber and/or             and 1320-1420 nm, respectively, which corresponds to i=1.
                                                                  60
different types fiber to provide distributed Signal varying              In Some embodiments, information can be transmitted on
devices 12. In these configurations, residual pump energy              a wavelength in one direction, while providing pump energy
from the distributed Raman amplifier can be used to pump               in the same wavelength in the other direction. For example,
and control the Signal variation profiles of the remotely              in newer fibers that have lower loss in the 1400 nm range,
distributed devices 12.                                           65   information could be transmitted in one direction at 1450 nm.
  FIG. 8 shows a plot of the signal variation profiles using           and pump energy Supplied for Raman gain in the 1550 range
the transmission fiber 28 to form a distributed Raman                  in the other direction. When allocating the same wavelength
      Case 6:20-cv-00484-ADA Document 1-3 Filed 06/02/20 Page 20 of 22


                                                     US 6,344,922 B1
                              11
for use in both directions, consideration must be given to
potential Signal degradation due to Rayleighback-Scattering.
   The pump wavelengths in the various Stokes orders are
Selected Such that the combined Raman gain resulting from                where C=22L/180, 0 is the refraction angle, ) is the pump
the pump energy Supplied by each pump wavelength pro              5        wavelength, and A-E are prism constants.
duces a desired Raman gain Signal variation profile in the               For example, a AgGaSea prism (A-E=3.9362, 2.9113,
Signal transmission wavelength ranges. The Raman gain                  0.1507, 1.7954, 1600) can be used to combine two pump
Signal variation profile can be uniform or nonuniform, linear          wavelengths at 1480 and 1470, respectively. The pump
or nonlinear depending upon a particular application of the            wavelengths are transmitted into the prism at angles which
device 12. In wide band optical Systems, i.e., Signal wave             differ by approximately 0.136 degrees to produce a com
length range >30 nm, the Signal varying profile of the                 bined signal exiting the prism 52. One skilled in the art will
devices 12 can be used to compensate for loSS Variation of             appreciate that combining prisms 52 may also be cascaded
the Signal wavelengths, Such as bending loSS Variations, etc.          Similar to couplers and other multiplexing devices to com
   The number of pump wavelengths and the wavelength                   bine additional pump Sources.
spacing used in the device 12 can be varied to provide            15      Circulator 56 and grating 44, shown in FIG. 10, are
Raman gain over a range of wavelengths. The pump                       typically more expensive than coupler arrangements.
wavelengths, 2-),
                pn? are generally Selected to provide                  However, as the number of pump Sources 32, is increased,
Sufficient overlap of the Raman gain profiles to provide               the circulator/grating devices can reduce the loSS associated
control over the Raman gain at one or more wavelengths in              with pump combining. The circulators 56 can be provided
the transmission Signal wavelength range.                              with a plurality of ports and corresponding gratings to
   In addition, the pump energy Supplied by at least one of            combine the pump wavelengths. One or more circulators 50
the pump wavelengths can be controllably varied to change              can also be cascaded to provide for more efficient combining
the Signal variation profile over the wavelength range in the          of the pump wavelengths.
optical fiber. Also, the total pump energy Supplied via all the           The configuration shown in FIG. 3 was used to further
pump wavelengths can be held constant or varied                   25   demonstrate the advantages of the present invention. In one
accordingly, while varying the pump energy provided by the             example, four pump wavelengths, 1450, 1460, 1485, and
individual pump wavelengths. One skilled in the art will               1495 nm, were combined using two 10 nm DWDM couplers
appreciate that the choice of wavelength can be made to                and a dichroic filter, which allows the unevenly Spaced
tailor the Signal varying characteristics of the device 12 to a        wavelengths to be effectively combined. The combined
particular System configuration.                                       pump wavelengths were Supplied to DCF to provide Raman
  Typically, the pump wavelengths, 21-), are Selected So               gain in the transmission signal wavelength range of 1555 to
that overall signal variation profile will be substantially            1585 nm.
uniform over the range of wavelengths. One skilled in the art            AS shown in FIG. 11(a), Substantially flat Raman gain
will appreciate that decreasing the Spacing intervals of the           Signal variation profiles (t0.16 dB) can be produced over a
pump wavelengths can provide increased control over the           35   30 nm range for gains ranging from 1 to 8 dB. In addition,
uniformity of the intensity profile. For example, pump                 the relative power of the pump wavelengths Supplied to the
energy could be Supplied in narrow spectral ranges to                  device 12 can be varied to produce non-linear profiles that
maximize the gain in the Signal wavelengths will minimiz               generally increase or decrease across the Signal wavelength
ing the gain of the noise wavelength between the Signals.              range, as shown in FIG. 11(b).
However, the increased uniformity and control must be             40      Experimental gain profiles were determined for a number
balanced with the increased cost of using additional wave              of additional pump wavelengths. Based on the experimental
lengths in the device 12 and allowable total power require             results, Raman Signal varying device Simulations were per
ments. Conversely, a broadband optical Source can be                   formed over 35 nm wide (1530–1565 nm) and 100 nm wide
employed to provide pump energy over a broad Spectral                  (1530–1630 nm) signal wavelength ranges. The predicted
range of wavelengths, thereby minimizing the required             45   performance of +0.12 dB and +0.342 dB over the 35 nm and
number of pumps.                                                       100 nm wavelength ranges, as shown in FIGS. 12 (curve a)
   When a plurality of pump wavelengths are used, it is                and 13, respectively, indicates that the Signal varying
generally necessary to employ cascaded combining arrange               devices of the present invention can be used over a wide
ment. AS the number of cascaded combining arrangements                 range of wavelengths to accommodate numerous channels.
is increased or the range of wavelengths is varied, it may        50   FIG. 12 (curves band c) also shows examples of linear and
become necessary to employ other arrangements to reduce                non-linear profiles that can be produced by varying the
the loSS associated with combining the pump energy. Such               relative power at the various pump wavelengths. It is also
alternatives can include prism 52 and lens 54 combiners or             expected that the number of pumpS and the pump wave
circulator 56/grating 44 multiplexers, Such as shown in                length spacing can be further varied to provide a range of
FIGS. 9 and 10. FIGS. 9(a&b) show the use of a single prism       55   Signal variation profiles over wide and narrow wavelength
52 to combine a plurality of pump wavelengths. The plu                 rangeS.
rality of pump wavelengths are focused using either one or                The Signal varying devices 12 of the present invention can
more lenses 54 at appropriate angles into the prism 52,                be operated in one, two, or three of the Signal varying modes,
which combines the plurality of pump wavelengths into a                amplification, attenuation, and lossleSS. By controlling the
single beam that is output into optical fiber 30 in the device    60   pump power, one signal varying device can be continuously
12 or the transmission fiber 28. The difference in the angles          transitioned between the three modes of operation. In
of incidence is determined based on the refractive indices of          addition, the intensity gain/loSS profile can be adjusted in
the prism for each wavelength.                                         each Signal varying device 12 to dynamically control the
  The difference in the refractive indices for each wave               characteristics of the optical Signals exiting the Signal vary
length can be used to calculate the angle of incidence on the     65   ing device 12. It is also possible to operate the Signal varying
prism for each wavelength. The index of refraction in the              device 12 in more than one mode at the same time. For
prism is calculated as:                                                example, the Signal varying device 12 can be operated as an
      Case 6:20-cv-00484-ADA Document 1-3 Filed 06/02/20 Page 21 of 22


                                                     US 6,344,922 B1
                              13                                                                     14
amplifier over part of the Signal wavelength range and as an            remotely located from Said first pump Source and Suitable for
attenuator and/or a lossleSS link over the remaining part of            amplifying optical signals in at least one Signal wavelength;
the Signal wavelength range. The multiple mode operation of             and,
the Signal varying device 12 can be used to compensate for                 Said first pump Source is configured to Supply pump
optical Signals that enter the Signal varying device 12 with                  energy in pump wavelengths to provide Raman gain in
a non-linear intensity profile.                                               Said optical fiber and optically amplify optical Signals
    Different Signal varying devices 12 can be included in the                in said doped fiber.
system 10 that are operated with different pump wavelengths                5. The device in claim 4 wherein said first pump source
and powers to provide a cumulative Signal variation profiles            includes pump wavelengths Selected to provide an adjust
differing from the Signal variation profiles of each device 12.         able overall gain profile over the at least one signal wave
For example, the pump wavelengths used in different                     length range.
devices 12 can be varied to compensate for individual device               6. The device in claim 4 wherein said optical fiber
Signal variation profile nonuniformities and provide a cumu             includes at least a portion of transmission fiber in an optical
lative signal variation profile that is Substantially more              transmission System.
uniform than the individual device profiles.                       15
                                                                           7. The device in claim 4 wherein said first pump source
    Devices 12 of the present invention provide flexibility in          includes pump wavelengths Selected to provide a Substan
the control of the optical system 10, because the power level,          tially uniform Overall gain profile over the Signal wavelength
i.e. amplification and/or attenuation level, can be varied              range.
without changing the Signal varying profile. Control of the                8. The device in claim 4 wherein said first pump source
individual devices can be performed as is known in the art.             includes pump wavelengths Selected to provide different
Alternatively, the devices 12 along the transmission fiber 28           Raman and doped fiber gain profiles over the at least one
can be controlled as one or more groups to provide addi                 Signal Wavelength range.
tional stability in the system 10. An example of such an                   9. The device of claim 4 wherein said doped fiber includes
optical control Systems is disclosed in commonly assigned               at least one erbium doped fiber.
U.S. patent Application Ser. No. 09/119,561, which is incor                10. The device of claim 9 wherein said first pump source
porated herein by reference.                                       25   is controllable to provide a Raman gain profile that Substan
    Unlike prior art Systems, the present invention does not            tially compensates for gain non-uniformities introduced by
require that a number of non-linear devices be coordinated              Said at least one erbium doped fiber.
and controlled to provide linear intensity variation (gain/                11. The device of claim 4 further comprising at least one
loSS) profiles. Instead, the present invention provides an              wavelength Selective reflector positioned to reflect a portion
optical System incorporating a continuous transition Signal             of the pump energy from at least one pump wavelength back
varying device that provides increased control over the                 toward Said first pump Source.
characteristics of optical Signals being transmitted in the               12. The device of claim 11 wherein said at least one
System.                                                                 wavelength Selective reflectors includes at least one fiber
  Those of ordinary skill in the art will appreciate that               Bragg grating positioned to reflect the portion of the at least
numerous modifications and variations that can be made to          35
                                                                        one pump wavelength before reaching Said doped fiber.
Specific aspects of the present invention without departing                13. The device of claim 10 wherein said first pump source
from the Scope of the present invention. It is intended that            is configured to Supply pump energy in at least one wave
the foregoing Specification and the following claims cover              length that is not absorbed by said doped fiber and to provide
Such modifications and variations.
                                                                        Raman gain in Said optical fiber.
  What is claimed is:
                                                                           14. The device of claim 1 wherein said first pump source
                                                                   40   is remotely located from said optical fiber and delivers the
   1. An optical Signal varying device comprising:                      pump energy to Said optical fiber via a separate pump path.
   an optical fiber for transmitting optical signals in at least           15. The device of claim 1 wherein said optical fiber
      one signal wavelength range and facilitating Raman                includes first and second Raman fiber, said first Raman fiber
      gain in the at least one signal wavelength range, and,            having different Raman gain characteristics than Said Second
   a first pump Source configured to provide pump energy to        45   optical fiber; and,
      Said optical fiber in a first Set of Raman wavelengths               Said first pump Source is configured to provide pump
      including a plurality of pump wavelengths having                        energy in Raman wavelengths to Said first and Second
      Sufficient pump energy to controllably produce Raman                   Raman fibers.
      gain and Signal variation profiles over the at least one            16. The device of claim 1 wherein said first Raman fiber
      Signal wavelength range and a Second pump Source             50   includes optical fibers having a Smaller core than Said
      configured to provide pump energy in at least a Second            Second Raman fiber.
      Set of Raman wavelengths to provide Raman gain in the                17. The device of claim 16 wherein said first pump source
      first Set of Raman wavelengths in Said optical fiber,             is configured to provide a common Source of pump energy
      wherein the pump energy is adjusted to provide Raman              to Said first and Second Raman fibers.
      amplification, attenuation, and lossleSS transmission        55      18. The device of claim 17 wherein said second Raman
      within the Signal wavelength range.                               fiber provides for low loss in the 1420 to 1510 nm range and
   2. The device of claim 1 wherein said first pump source              pump energy is transmitted through Said Second Raman fiber
is configured to vary at least one of the pump energy carried           to said first Raman fiber.
by at least one of Said pump wavelengths and at least one of               19. The device of claim 16 wherein said first pump source
the pump wavelengths to control the Signal variation pro           60   is configured to provide different Raman pump wavelengths
files.                                                                  to said first Raman fiber and said second Raman fiber.
   3. The device of claim 1 wherein said first and second                  20. The device of claim 1 wherein said second set of
pump Source includes pump wavelengths Selected to provide               Raman wavelengths is counter-propagated in Said optical
a Substantially uniform Signal variation profile over the               fiber relative to the first set of Raman wavelengths.
Signal Wavelength range.                                           65      21. The device of claim 1 wherein said pump source
   4. The device of claim 1 wherein said optical fiber                  includes a third Set of Raman wavelengths to provide Raman
includes at least one doped optical fiber Section ranges                gain to the Second Set of Raman wavelengths.
          Case 6:20-cv-00484-ADA Document 1-3 Filed 06/02/20 Page 22 of 22


                                                      US 6,344,922 B1
                              15                                                                        16
   22. The device of claim 1 wherein a portion of said optical             30. The system of claim 29 wherein:
fiber provides for distributed Raman gain and another por                  Said at least one signal varying device is disposed along
tion of Said optical fiber provides for concentrated Raman                    optical transmission fiber interconnecting Said plurality
gain.                                                                         of optical nodes,
   23. The device of claim 22 further comprising a gain                    Said optical fiber includes:
flattening filter positioned to impart a Signal variation profile
over at least a portion of at least one signal wavelength                     a distributed Raman fiber including at least a portion of
range.                                                                           Said optical transmission fiber,
   24. The device of claim 1 wherein said first pump                          a concentrated Raman fiber having a Smaller core than
wavelengths are Selected to provide a cumulative signal                         Said transmission fiber, and
variation profile over the Signal wavelength range having a                    an erbium doped fiber; and,
variation of <+1 dB.                                                        Said first pump Source includes
   25. The device of claim 1 wherein the signal wavelength                     a first Raman pump Source configured to transmit pump
range includes at least a portion of 1240 nm to 1650 nm.                          energy counter-directionally to the optical Signals
   26. The device of claim 1 wherein said optical fiber is          15            and produce Raman gain and a first Raman Signal
Suitable for transmitting a plurality of Signal wavelength                        varying profile in Said distributed Raman fiber,
ranges; and,                                                                   a Second Raman pump Source configured to transmit
   at least one of Said first and Second pump Sources is                          pump energy counter-directionally to the optical
      configured to provide a plurality of pump wavelength                        Signals and Raman gain and a Second Raman Signal
      interleaved with the plurality of Signal wavelength                         varying profile in Said concentrated Raman fiber, and
      ranges and having Sufficient pump energy to produce                      a erbium pump Source configured to provide optical
      Raman gain in a plurality of Signal varying profiles in                     gain and an erbium Signal varying profile in Said
      the plurality of Signal wavelength ranges.                                  erbium doped fiber.
   27. The device of claim 1 including a controller config                  31. The system of claim 29 wherein said first pump
ured to control the pump energy Supplied by at least one of         25
                                                                         Sources are configured to provide pump energy to Said fiber
Said first pump wavelengths to produce an adjustable Signal
variation profile over the wavelength range in Said optical              in a direction counter-propagating to the optical signal.
fiber.                                                                      32. A computerized method of controlling Signal variation
  28. The device of claim 1 wherein said first pump source               in an optical fiber comprising:
includes pump wavelengths Selected to control the overall                   providing an optical fiber Suitable for transmitting optical
gain profile over the Signal wavelength range and each pump                    Signals in at least one Signal wavelength range and
wavelength provides pump energy within ten percent of the                      facilitating Raman gain in the at least one signal
average pump energy Supplied by the pump wavelengths.                         wavelength range;
  29. An optical transmission System comprising:                            coupling a first pump Source to the fiber to provide pump
                                                                    35
  a plurality of optical processing nodes optically connected                  energy in a first Set of Raman wavelengths including a
     to pass optical signals between Said processing nodes,                    plurality of pump wavelengths having Sufficient pump
         and,                                                                  energy to produce Raman gain in the optical Signal
   at least one signal varying device positioned to vary the                   according to a signal variation profile in the Signal
      optical Signals passing between Said processing nodes,        40
                                                                              wavelength range and a Second pump Source config
      wherein Said Signal varying device includes an optical                  ured to provide pump energy in at least a Second Set of
      fiber Suitable for transmitting optical Signals in at least              Raman wavelengths to provide Raman gain in the first
      one signal wavelength range and facilitating Raman                       Set of Raman wavelengths in Said optical fiber;
      gain in the at least one signal wavelength range;                     monitoring characteristics of the optical Signals in a signal
   a first pump Source configured to provide pump energy to         45        wavelength range passing through the optical fiber;
      Said optical fiber in a first Set of Raman wavelengths                  and,
      including a plurality of pump wavelengths having                     controlling the pump energy Supplied by the at least one
      Sufficient pump energy to controllably produce Raman                    of the first and Second pump Sources in at least one of
      gain and a plurality of Signal variation profiles over the              the pump wavelengths to vary the Signal variation
      at least one signal wavelength range and a Second pump        50        profile and Raman gain to provide Raman
      Source configured to provide pump energy in at least a                  amplification, attenuation, and lossleSS transmission
      Second Set of Raman wavelengths to provide Raman                        Over the Signal wavelength range in the optical fiber.
      gain in the first Set of Raman wavelengths in Said                   33. The device of claim 1, wherein said second pump
      optical fiber, wherein the pump energy is adjusted to              Source is positioned remotely from Said first pump Source.
      provide Raman amplification, attenuation, and lossleSS
      transmission within the Signal wavelength range.                                          k   k   k    k   k
